Case 2:19-cv-02463-PA-JPR Document 105-5 Filed 08/16/19 Page 1 of 2 Page ID #:1597




    1                              CERTIFICATE OF SERVICE
    2                         Nolte v. CEC Entertainment Inc., et al.
                                Case No. 2:19-CV-02463-PA-JPR
    3
    4 UNITED STATES DISTRICT COURT – CENTRAL DISTRICT OF
      CALIFORNIA
    5
    6          At the time of service, I was over 18 years of age and not a party to this action.
        I am employed in the County of San Diego, State of California. My business address
    7   is 225 Broadway, Suite 1550, San Diego, CA 92101.
    8          On August 16, 2019, I served true copies of the following document(s)
        described as NOTICE OF MOTION AND CROSS-DEFENDANTS’ MOTION
    9   FOR ATTORNEY’S FEES PURSUANT TO CALIFORNIA CIVIL CODE §
        1717 AGAINST CROSS-CLAIMANT CEC ENTERTAINMENT INC. IN THE
        AMOUNT OF $16,225.00; MEMORANDUM OF POINTS AND
   10   AUTHORITIES IN SUPPORT OF CROSS-DEFENDANTS’ MOTION FOR
        ATTORNEY’S FEES PURSUANT TO CALIFORNIA CIVIL CODE § 1717
   11   AGAINST CROSS-CLAIMANT CEC ENTERTAINMENT INC. IN THE
        AMOUNT OF $16,225.00; DECLARATION OF MARVIN J. STRAUS;
   12   [PROPOSED] ORDER GRANTING CROSS-DEFENDANTS’ MOTION FOR
        ATTORNEY’S FEES PURSUANT TO CALIFORNIA CIVIL CODE § 1717
   13   AGAINST CROSS-CLAIMANT CEC ENTERTAINMENT INC. IN THE
        AMOUNT OF $16,225.00 on the interested parties in this action as follows:
   14
                                SEE ATTACHED SERVICE LIST
   15   X      BY MAIL: (to Mauro Fiore, Jr. only) I enclosed the document(s) in a sealed
   16   envelope or package addressed to the persons at the addresses listed in the Service
        List and placed the envelope for collection and mailing, following our ordinary
   17   business practices. I am readily familiar with the practice of Straus Meyers LLP for
   18   collecting and processing correspondence for mailing. On the same day that
        correspondence is placed for collection and mailing, it is deposited in the ordinary
   19   course of business with the United States Postal Service, in a sealed envelope with
   20   postage fully prepaid. I am a resident or employed in the county where the mailing
        occurred. The envelope was placed in the mail at San Diego, California.
   21
   22 X     BY ELECTRONIC SERVICE – I caused the documents to be sent to the
   23 persons at the electronic service addresses listed as follows:

   24      I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct and that I am employed in the office of
   25 a member of the bar of this Court at whose direction the service was made.
   26
   27         Executed on August 16, 2019, at San Diego, California.
   28
                                                    /s/ Emily Waring
                                                    1
                                        CERTIFICATE OF SERVICE
Case 2:19-cv-02463-PA-JPR Document 105-5 Filed 08/16/19 Page 2 of 2 Page ID #:1598



    1                                     SERVICE LIST
                               Nolte v. CEC Entertainment Inc., et al.
    2                                        Case No.
    3 Mauro Fiore, Jr., Esq.                        Attorneys for Plaintiffs
        Gilbert Perez, Esq.                         Valerie Nolte and Richard Nolte
    4
        Law Offices of Mauro Fiore, Jr.
    5   136 E Lemon Avenue
    6
        Monrovia, CA 91016
        Tel: 626.593.9031
    7   Email: mfiore@fiorelegal.com
    8
                gperez@fiorelegal.com

    9 Jeffery T. Brown, Esq.                        Attorney for Defendant
        Thompson Coburn LLP                         Lauran Bromley
   10 2029 Century Park East, 19th Floor
   11 Los Angeles, CA 90067
        jbrown@thompsoncoburn.com
   12
   13 Martin T. Love, Esq.                          Attorney for Defendant
      Love and Associates                           CEC Entertainment, Inc.
   14
      10880 Wilshire Blvd., Suite 1101
   15 Los Angeles, CA 90024
   16
      Telephone: (213) 279-2400
      Email: mtl@loveandassociates.com
   17
   18
   19
   20   4852-1819-7409, v. 2

   21
   22
   23
   24
   25
   26
   27
   28
                                                    2
                                          CERTIFICATE OF SERVICE
